Case 1:19-cv-01472-AMD-LB Document 48 Filed 12/17/20 Page 1 of 4 PageID #: 359




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TODD C. BANK,
                         Plaintiff,

          - against -                                       MEMORANDUM
                                                            DECISION AND ORDER
 VERDE ENERGY USA, INC.,
                                                            19-cv-01472 (AMD) (LB)
                          Defendant.

ANN M. DONNELLY, United States District Judge:

       On September 18, 2020, I granted the defendant’s motion for summary judgment,

enforcing the parties’ March 26, 2019 settlement agreement (the “Agreement”) and dismissing

the amended complaint in its entirety. (ECF No. 36.) Judgment was entered in favor of the

defendant on September 21, 2020. (ECF No. 37.) Now before the Court is the plaintiff’s motion

for reconsideration of that decision pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure (ECF No. 38), and his motion to amend the judgment pursuant to Rule 59(e) (ECF

No. 40). For the reasons that follow, the plaintiff’s motions are denied.

                                          DISCUSSION

       I assume the parties’ familiarity with the underlying facts of this case, which were

detailed in the September 18, 2020 opinion and order. (See ECF No. 36.)

       A motion for reconsideration pursuant to Rules 59(e) or 60(b) “is the proper vehicle for

bringing to the Court’s attention matters it may have overlooked in its initial ruling.” Pall Corp.

v. 3M Purification, Inc., Nos. 97-CV-7599, 03-CV-92, 2015 WL 5009254, at *1 (E.D.N.Y. Aug.

20, 2015); Arnold v. Geary, 981 F. Supp. 2d 266, 268-69 (S.D.N.Y. 2013), aff’d, 582 F. App’x

42 (2d Cir. 2014). Such motions “are held to a strict standard;” “reconsideration will generally

be denied unless the moving party can point to controlling decisions or data that the court


                                                 1
Case 1:19-cv-01472-AMD-LB Document 48 Filed 12/17/20 Page 2 of 4 PageID #: 360




overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.” Mirkin v. XOOM Energy, LLC, No. 18-CV-2949, 2018 WL 6381456, at

*1 (E.D.N.Y. Dec. 6, 2018) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995)).

          A motion for reconsideration “is not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at

the apple.’” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)); see also Shrader, 70 F.3d

at 257 (explaining that motions for reconsideration “should not be granted where the moving

party seeks solely to relitigate an issue already decided”); Singer v. Macy’s E., LLC, No. 06-CV-

5542, 2007 WL 9711179, at *1 (E.D.N.Y. Nov. 15, 2007) (“Motions for reconsideration may not

be granted where the party seeks solely to repackage or relitigate arguments and issues already

considered by the Court.”). “A party requesting reconsideration is not supposed to treat the

court's initial decision as the opening of a dialogue in which that party may then use [Rules 59

and 60] to advance new facts and theories in response to the court's rulings.” Force v. Facebook,

Inc., 304 F. Supp. 3d 315, 320 (E.D.N.Y. 2018) (internal quotations and alterations omitted).

          The plaintiff has not pointed to any “controlling decisions or data that the court

overlooked,” Shrader, 70 F.3d at 257; instead, he merely relitigates arguments that the Court has

already decided or raises new theories in response to prior rulings. First, the plaintiff argues that

my interpretation of the “as of” language in the Agreement’s release provision “supersedes” the

provision’s “execution clause,” rendering it “superfluous.” (ECF No. 39 at 2.) I considered this

argument in detail in the September 18, 2020 opinion and order, and rejected the same

implausible interpretation of the Agreement’s “as of” clause that the plaintiff advocates here.



                                                    2
Case 1:19-cv-01472-AMD-LB Document 48 Filed 12/17/20 Page 3 of 4 PageID #: 361




        Second, the plaintiff argues that his attempts to rescind the settlement agreement on

March 26, 2019 are consistent with his view that the Agreement should not cover the March 26,

2019 call. (Id. at 3.) Even if I were to consider this new argument, which was not presented in

the plaintiff’s opposition to summary judgment, it would not alter my conclusion that “the

plaintiff’s interpretation [of the ‘as of’ clause] fails as a matter of law.” (ECF No. 36 at 8.)

        Third, the plaintiff complains that I expressed a bias against him in my decision. (Id. at

4-6.) 1 Fourth, the plaintiff argues that I incorrectly interpreted his argument about the start time

of the release; his view is that the Agreement released all claims before 12:00 a.m. on March 26,

2019, but I characterized his argument as releasing all claims before 12:01 a.m. on March 26.

(Id. at 6.) Neither of these arguments presents any of the grounds for reconsideration outlined in

Rule 60(b), nor would it lead me to reach a different conclusion from my September 18, 2020

opinion and order. See Shrader, 70 F.3d at 257. Accordingly, the plaintiff’s motion for

reconsideration is denied.

        Finally, the plaintiff asks that I amend the judgment to void the entire confidentiality

provision of the settlement agreement. (ECF No. 41.) The plaintiff argues that since the

Agreement is available to the public, he has “a First Amendment right . . . to speak about it.” (Id.

at 4.) While it is true that the terms of the Agreement are now in the public domain, it does not

follow that the entire confidentiality clause is a “nullity.” Indeed, the parties agreed “that they

will not advertise, publicize, issue a press release, make an internet posting, disseminate, or

otherwise make public to or disclose to any third party the terms of this Agreement, anything

related to the Parties’ settlement negotiations, settlement communications or any prior drafts of



1
 Although the basis for this argument is not entirely clear, the plaintiff appears to object to my
observation that he is an attorney with “significant experience in this area of law” and a “sophisticated
party” who was able to engage in an “arms-length negotiation.” (ECF No. 36 at 9.)
                                                     3
Case 1:19-cv-01472-AMD-LB Document 48 Filed 12/17/20 Page 4 of 4 PageID #: 362




this Agreement or any communications related to the same, unless such disclosure is necessary

for any Party’s financial advisory, insurer, accountant, tax preparer, or attorney, or as otherwise

required by a valid court order.” (ECF No. 29-3 ¶ 5.) Nothing in my September 18, 2020 order

alters the duties of the parties with respect to this provision, nor restricts their constitutional

rights beyond the limits for which they mutually bargained. To the extent that the plaintiff now

asks the Court to alter the Agreement, that request is denied.

                                           CONCLUSION

          Accordingly, the plaintiff’s motions for reconsideration and an amended judgment are

denied.



SO ORDERED.
                                                          s/Ann M. Donnelly
                                                        _____________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge

Dated: Brooklyn, New York
       December 17, 2020




                                                   4
